DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 12/23/2020 is acknowledged. Claims 1, 24 and 25 are amended. Currently claims 1-5, 9, 11-16, 19-21 and 24-25 are pending in the application. 
Previous prior rejection is modified to address the above amendment.
Claims 1-5, 9, 11-16, 19-21 and 24-25 are rejected. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 11-16, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass (US 2006/0144435) in view of Fraas (US Patent 4,332,974) and further in view of Wanlass (US Patent 5, 391,896, hereinafter Wanlass ‘896).
Regarding claims 1 and 24-25, Wanlass discloses a multijunction solar cell in the examples comprising: 
a first partial cell having a bandgap of Eg1 (see subcell 12/LM DH subcell 1 and the corresponding tunnel junction 38 in fig. 1); 
a second partial cell having a band gap Eg2<Eg1 (see subcell 14/LMDH subcell 2 and corresponding tunnel junction 40 in fig. 1); 
a third partial cell having a bandgap of about 1eV, e.g. ~1 eV (see subcell 18/LMMDH subcell in fig. 1); 
a fourth partial cells (or additional subcell 32, fig. 1, [0027]); and 
a metamorphic buffer (compositionally graded layer 22 in fig. 1, or a transparent, compositional step graded GaInP layer in examples) formed between the second partial cell (14) and the third subcell (18, see fig. 1), 
wherein
each of the partial cell has an emitter and a base (see [0059], examples and more specifically [0064]) and is homojunction ([0059],
no semiconductor bond is formed between two partial cells of the stack (see [0060] as Wanlass teaches the semiconductor layers are formed by epitaxial growth process, and not semiconductor bond process),
the first partial cell (12), the second partial cell (14), the third partial cell (18), the fourth partial cell (or additional cell represented by reference number 32, fig. 1) and the metamorphic buffer layer are stacked monolithically (see fig. 1, [0011-0012]).
It is noted that Applicant’s claimed solar cell having a structure of LM (lattice matched) first partial cell/LM (lattice matched) second partial cell/metamorphic buffer/LMM (lattice mismatched) third partial cell/LMM (lattice mismatched) fourth partial cell. 
It is also noted that partial cell of homojunction is or is made of a layer of the selected semiconductor compound (see figs. 1-2, col. 6 lines 54-55 of evidentiary reference to Fraas).
Wanlass teaches using  III-V alloys material having selected band gap and the corresponding lattice constant from fig. 2 for the solar cell ([0020]), wherein the bandgap of the LM cell (or 12 or 14 having lattice matched – LM – with the GaAs or Ge substrate) is in the high of 1.6-2.2eV and medium of 1.2-1.6eV and the band gap of the LMM cell (e.g. 18 and 32 having lattice mismatched – LMM) is in the low of 0.8-1.2eV (see [0043]). Wanlass teaches GaInAsP is a well-developed material among others to be lattice matched with the GaAs or Ge substrate ([0008]), and the disclosed invention is not limited to the examples in tables I-V ([0037]).
using GaInP having a bandgap of 1.87 eV or 1.9eV and a lattice constant matching with the lattice constant of the Ge or GaAs substrate, which is 5.65 Å for the first partial cell (LM 12, see figs. 1-2, [0035], [0038], [0064-0066]), 
using material of GaxIn1-xAsyP1-y (see LM cell 2 in example 1 of table III,  LM cell 3 in example 1 of table IV, LM cell 3 in example 1 of table V) having lattice matched (LM) with the lattice constant of the Ge or GaAs substrate, which is 5.65Å (figs. 1-2, [0035], [0038]) and a bandgap of 1.6-2.2eV or 1.2-1.6eV (see [0043]) for the second partial cell (or the LM cell 14 or LM cell different from the first partial cell), 
using InGaAs having bandgap 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18, [0035]), and 
using GaInAsP for the LMM cell (see LMM cell 5 in examples 1-2 of table V) and a bandgap of 0.8-1.2eV ([0043]) and more specifically 0.9eV, 1.0eV, 1.1eV for the LMM cell (see tables I-V).
Wanlass also teaches the metamorphic buffer (or compositionally step graded GaInP)  has a sequence of nine layers ([0064]) which is right within the claimed range of at least three layers, wherein the lattice constant of the metamorphic buffer layers in the sequence increase in a direction towards the third partial cell (e.g. from 5.65 Å of LM cell to 5.74 Å LMM cell, see [0027], [0035-0036], [0064], fig. 2 and [0039]), and a thickness of the three layers (e.g. GaInP, GaAs, GaInAs) is greater than 100 nm (see [0064]).
Wanlass does not explicitly provide a specific example of a multijunction solar cell having at least four partial cells such that the first partial cell (LM 12) is a first layer of a compound having at least element GaInP and an energy bandgap of the first layer being greater 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used GaInP having an energy bandgap of 1.87eV or 1.9eV and a lattice constant of 5.65 Å for the first partial cell (LM 12), GaInAsP having a bandgap of 1.6-2.2eV or 1.2-1.6eV and a lattice constant of 5.65 Å for the second partial cell (LM 14), GaInAs having bandgap of 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18), GaInAsP for the fourth partial cell (or a LMM cell 14), a thickness of the three layers (e.g. first, second, and third layers) is greater than 100 nm, the metamorphic buffer (22) has a sequence of nine layers, the lattice constants of the buffer layers (22) are greater than a lattice constant of the second layer(14), wherein the lattice constants of the buffer layers (22) in the sequence increase in a direction toward the third partial cell (18) from layer to layer, because Wanlass explicitly suggests doing so. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1.6-1.7eV or 1.33-1.6eV of the In re Malagari, 182 USPQ 549.
Wanlass does not explicitly disclose an example of a multijunction solar having the compound GaInAsP of the second layer (e.g. LM 14) with a phosphorus content of greater than 1% based on components of the fifth main group of the periodic table, and an indium content of greater than 1% based on components of the third main group of the periodic table.
However, Wanlass discloses a GaxIn1-xAsyP1-y of a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate to have a phosphorus content (or 1-y=0.66 or 66%) of greater than 1% based on components of the fifth main group of the periodic table (e.g. As and P) and an indium content (or 1-x=0.32 or 32%) of greater than 1% based on components of the third main group of the periodic table (e.g. Ga and In, see [0034]).
Fraas teaches using Ga0.69In0.31As0.5P0.5 having a band gap of 1.5eV and  latticed matched with the Ge substrate (see claim 1, col. 2 lines 28-60, col. 5 line 14 through col. 6 line 15). Ga0.69In0.31As0.5P0.5is a compound of GaInAsP having phosphorous content of 0.5 or 50%, which is greater than 1 %, based on components of the fifth main group (e.g. As and P), and an indium content of 0.31, or 31%, which is greater than 1%, based on components of the third main group of the periodic table (e.g. Ga and In, see claim 1, col. 2 lines 28-60).
It would have been obvious to one skilled in the art at the time the invention was made to have used GaInAsP of bandgap 1.7eV and lattice matched with the Ge or GaAs substrate as taught by Wanlass or Ga0.69In0.31As0.5P0.5 layer having a band gap of 1.5eV and latticed matched with Ge substrate taught by Fraas or Ga0.66In0.34As0.33P0.67, because Wanlass explicitly suggests using GaInAsP compound semiconductor that is latticed matched with Ge and GaAs substrate International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Wanlass teaches the fourth partial cell (or additional LMM cell 32) comprising a fourth layer having low bandgap LMM (see [0044]), and using material of GaxIn1-xAsyP1-y and a bandgap of 0.9eV for the second LMM cell (see table V). Wanlass also teaches how to select materials with desired bandgap and lattice constant using III-V compound semiconductor chart shown in fig. 2.
Modified Wanlass, and more specifically Wanlass, does not explicitly teach using compound with at least the elements GaInAsP having a phosphorus content of greater than 1% and based on components of the fifth main group of the periodic table less than 35%, and an indium content of greater than 1% based on component of the third main group of the periodic table for the fourth partial cell.
Wanlass ‘896 teaches GaxIn1-xAsyP1-y having a bandgap of 0.7-1.35eV with x in the range of 0 to 0.467 and y is in the range of 0 to 1.00 (see col. 5, line 57 through col. 6 line 4), wherein the phosphorus content must be low, about 25%, in order to achieve a low bandgap of 0.9eV (see fig. 2). As such the indium content, or 1-x, is always greater than 1% and the phosphorous content of 1-y is 0-100%. 
xIn1-xAsyP1-y having an indium content greater than 1% based on components of the third main group of the periodic table and having a bandgap 0.7-1.35eV as taught by Wanlass ‘896, because Wanlass explicitly suggests selecting compound GaInAsP having low bandgap for the fourth layer of the fourth partial cell (or the second LMM cell), and Wanlass ‘896 teaches GaxIn1-xAsyP1-y would provide low band gap such as 0.9eV. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In addition, it would have been obvious to one skilled in the art to have selected the portion of greater than 1% and less than 35% for phosphorus content in the range of 1-100% disclosed by the Wanlass ‘896 to obtain a GaxIn1-xAsyP1-y compound having low band gap such as 0.9eV as suggested by Wanlass, because selection of overlapping portion of range has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, and Wanlass ‘896 shows the GaxIn1-xAsyP1-y compound having low bandgap such as 0.9 eV is obtained by selecting low content of phosphorus, e.g. lower than about 25%.
  
Regarding claims 2 and 3, modified Wanlass discloses a multijunction solar cell according to claim 1 above, wherein Wanlass teaches the first and second layers are latticed matched with GaAs (see tables II-V), or the lattice constant of the first layer and the lattice 

Regarding claim 4, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the first layer and the second layer are lattice matched (see LM dotted line in fig. 2), or the lattice constant of the first layer differs from the lattice constant of the second layer by less than 0.2%.

Regarding claim 5, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the lattice constant of the third layer is 5.78 Å (see claim 1 above), which is greater than 5.730 Å.

Regarding claims 7 and 19, modified Wanlass discloses a multi-junction solar cell as in claim 1 above, wherein Wanlass discloses the base layer for the first and second partial cells are 1.2m and 2.5m, respectively ([0064]). In other words, Wanlass teaches the thickness of the first layer (e.g. base layer) of the first partial cell and the second layer (e.g. base layer) of the second partial cell is greater than 0.4 m and greater than 0.8m.

Regarding claim 9, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the multi-junction solar cell has a fourth subcell (see 32, or  additional LMM subcells note in fig. 1), the fourth partial cell having a fourth layer of a compound with at least the elements GaInAs (see the second LMM in table V) and an energy band gap of the fourth layer (or the second LMM layer) being 0.2 eV smaller than an energy 

Regarding claim 11, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further discloses a semiconductor mirror (or back surface reflector BSR) arranged below the lowest partial cell with the lowest energy band gap (see figs. 3A-D and 8, [0063]. It is noted that lowest energy bandgap partial cell is the bottom partial cell in the final product produced by an inverted monolithic process).

Regarding claim 12, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the first layer of the first subcell is formed of a compound with at least the elements AIGalnP (see table II).

Regarding claim 13, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass teaches the multi-junction solar cell has no Ge partial cell (see [0064]) and Fraas also teaches no Ge partial cell (see col. 5 lines 9-63).

Regarding claim 14, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass teaches adding a fourth subcell of LMM (see fig. 1, table V) and each LMM subcell has a corresponding graded layer (see [0063]). That is, Wanlass teaches a 

Regarding claim 15, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further teaches a fifth subcell is provided (see tables IV-V).

Regarding claim 16, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass teaches the third layer of the third partial cell (18) is the first LMM cell (see fig. 1) and the first LMM cell is formed on GaInAsP compound having a bandgap of 1.1eV (see table V).
Modified Wanlass, or more specifically Wanlass, does not show the GaInAsP compound of 1.1eV having phosphorus content greater than 50%.
Wanlass ‘896 shows the GaInAsP compound with a bandgap of 1.1eV has a phosphorus content of greater than 50% (or more than half of the line GaxIn1-xAsyP1-y going from 0% to 100% of phosphorus in fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to have selected the GaInAsP having a phosphorus content of greater than 50% to achieve a GaInAsP having a bandgap 1.1eV as taught by Wanlass ‘896, because Wanlass explicitly suggests using GaInAsP having a bandgap of 1.1 eV for the third layer of the third partial cell (or the first LMM cell). Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 20, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass the metamorphic buffer layer is formed directly between the second partial cell (LM middle subcell) and the third partial cell (LMM DH subcell, see fig.4 and [0064]).

Regarding claim 21, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the second partial cell (LM middle subcell and the corresponding tunnel junction) and the third partial cell (LMM DH subcell) are formed directly on the metamorphic buffer layer (see fig. 4 and [0064]).
Response to Arguments
Applicant's arguments filed 12/11/2020 and 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues that cited references do not teach “the three layers are designed as part of the emitter and as part of the base” as claimed. The examiner replies that every single solar (sub)cell must have an emitter and a base to function as a solar (sub)cell, and more specifically Wanlass discloses every partial cell is designed as part of the emitter and as part of the base (see the terms “emitter” and “base” in the examples or [0064] of Wanlass, also see figs. 1 and 2 of Fraas).

Applicant argues that there is no teaching of quadruple cell in the cited art. The examiner replies that Wanlass explicitly shows quadruple cell (see cells 12, 14,…, 16, 18, 32 in fig. 1, and tables III-V). 
Applicant argues that the rejection based on inadmissible retrospective examination and combine without any technical connection. The examiner replies that the reason for combining the references based on the technical teaching and suggestion of Wanlass.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726